The plaintiff commenced his action in the district court of Ottawa county, against the defendant for damages. Upon a trial of the cause judgment went for the plaintiff, and the defendant has brought error to this court. This cause was regularly submitted with notice to the plaintiff in error to prepare, serve, and file brief, as required by the rule of this court, which the plaintiff in error has failed to do. If the plaintiff in error fails to prepare, serve, and file brief as required by the rule of this court after notice of the submission of the cause, the appeal will be dismissed for want of prosecution. Therefore, it is recommended that this cause be dismissed.
By the Court: It is so ordered.